Title: From George Washington to the Continental Congress Committee of Conference, 23 January 1779
From: Washington, George
To: Continental Congress Committee of Conference


Gentlemen
Philada 23d January 1779

Cloathing the Army well is a matter of such essential and fundamental importance, that it ought not by any means to depend on contingencies, but some plan should if possible be concerted to produce regular and constant Supplies. Whether this can be best effected by governmental Contracts with the Court of France, or any other power disposed to assist us—or in the way of Commerce by a Committee appointed for the purpose—or an individual qualified for the trust by his connections, talents for Business and integrity—in either of which cases sufficient and certain funds must be established for the support of public Credit—or in the last place by calling upon the several States to provide each for its respective Quota of Troops; I say which of these three Modes will be most eligible, or how far it will be advisable and practicable to unite them—the Committee or Congress who best know the State of our national Credit, funds and expectations, will be better able to determine than I can—I shall take the liberty however to observe, that one of the two first modes corresponds most with my Ideas. The united funds and Credit of the Continent appears to me the only sufficient Basis for the extensive supplies which are required—Any other it is to be feared would be too contracted and render them too precarious. Should it be left wholly with each State to provide for its own troops, the business would probably be conducted chiefly on the principle of private mercantile Contracts and Adventures, and with the impediments that now lie in the way of trade, we could hardly promise ourselves from that source the ample and uniform supplies of which we stand in need. This mode I think should rather be considered as subordinate and auxiliary. If governmental Contracts can be made as suggested in the first case, they will put the matter upon a more certain footing than can be done in any other way. If this be deemed either impolitic or impracticable, the second mode may be made our principal dependance, and the plan of State supplies adopted in aid of it. If either of these two plans be adopted, measures ought to be taken in consequence without delay, but as it will be some time before the necessary provision can be made upon either of the two first plans, it will be proper to call upon each State in the most pressing manner to make every exertion for supplying its own troops.
In order to be certain of obtaining competent Supplies, much larger Quantities than are really wanted ought to be sent for, and every Cargo properly assorted—On this plan, the loss of one parcel would not derange the whole Stock, and we should in the worst event have a prospect of securing the supply necessary. If we should be fortunate enough to do more, and a larger quantity should arrive safe than the purposes of the Army require, it might be turned to infinite advantage by a Sale, which besides the profit attending it, would serve to releive the Currency by drawing a considerable part of the circulating paper into the public Treasury—With a view to this, that more of the materials may not be made up than are wanted and the better to fit the cloathing to the Men, as every Regiment I beleive has Taylors enough to make up its own, I would recommend that Materials for Cloathing rather than Cloathes ready made be imported.
Whether the Continent or each State respectively undertake the Cloathing the troops, it is equally necessary in my opinion that there should be
A Clothier General
A Sub- or State Clothier and a
Regimental Clothier.
The Clothier General in the first instance will be necessary to furnish Estimates of the Supplies wanted for the Army—to receive those supplies—superintend the distribution of them to the State Clothiers—make these account for what they receive at stated periods, every three, six or twelve months as shall be determined—to stand as it were between the public and the Army, seeing that the first is not imposed on and that the last gets whatever is allowed in a regular, direct and seasonable manner.
In the second Case a Clothier General will be necessary not only to stand between the public and the Army but between the Continent and each particular State. It will be his Business to settle all accounts with the State Clothiers according to the actual deliveries—he will also have to provide for the Cavalry, Artillery and all Corps not appertaining to any particular States.
The Sub or State Clothier should be appointed by his own State (especially if each State is to provide for its own troops) If the Army is supplied on Continental account—he will receive the proportion of Cloathing for the troops of the State to which he belongs from the Clothier General, which he will issue to the Regimental Clothiers, on Returns countersigned by the Colonel or commanding Officer of the Regiment—He is to keep exact accounts with each Regiment—inspect those of the regimental Clothiers—see that the Articles delivered them are duely issued to the troops; and that all Cloathing above the Bounty allowance drawn by the non Commissioned Officers and Soldiers be charged to them and credited in the monthly pay Rolls, and that the Officers receive what is allowed them and no more.
In Case the States should each provide for its own troops—the Sub or State Clothier who should always reside with or near the Army to know and supply the wants of the troops the better, is to call upon the Governor or purchasing Agent of the State for the Supplies wanted from time to time—and to perform the same duties in other respects as mentioned above. He may keep accounts with the Cloathier General in behalf of the public, charging the united States only with what is allowed by Congress to the Officers and Men.
The Regimental Cloathier who very properly under our present establishment is the Regimental Pay Master should observe the following Rule in drawing Cloathing from the State Cloathier. He should in the first instance have returns from the Captains or Officers commanding Companies, specifying the Mens names and the particula⟨r⟩ wants of each. These he should digest into a Regimental Return which being signed by the Officer commanding the Regiment and countersigned by himself with a Receipt upon it, should be lodged with the State Clothier and become to him a Voucher for the delivery in his settlements with the Cloathier General. He is to keep an Account with every Officer and Soldier for every Article delivered taking receipts from them as vouchers for the delivery. He is to credit them for the Continental Allowance and charge for every thing they receive, making stoppages in the monthly pay Rolls for whatever they may fall in debt to the public.
To prevent in future any unequal distribution of Cloathing either to the Regiments or Officers, and the confusion and loss which have heretofore been occasioned, and would for ever be occasioned by having no regular plan for issuing it, and to check irregular applications from commanding Officers of Regiments to public Agents in different parts—it ought to be strictly enjoined on those Agents—on the Clothier Genl and on the Sub or State Clothiers, to issue no Cloathing but through the Channels already pointed out—In a word, the Clothier General on the first plan, or the persons appointed to procure by the States on the second, ought to know no person nor deliver a single Article to any person but the State Cloathiers—These on their part should make no issues but to the Regimental Cloathiers. If this Rule be departed from in one instance, it immediately opens a door for endless irregularities and impositions and it becomes impossible to prevent double and unequal drafts or to keep proper accounts either with Officers or Soldiers. An adherence to these Rules may sometimes operate inconveniently to individuals, as Officers absent from Camp may frequently stand in need of cloathing from the Stores in the Country, yet the hardship of a refusal to them ought not to be put in competition with the evils attending a compliance.
Having suggested for the consideration of the Committee different modes to obtain Cloathing for the Army, and the best one I am capable of conceiving for the issuing it, I beg leave to give it as my opinion, that if Congress by a decisive Act of theirs would point out the Colour of the Cloth for each State, and the Uniform of each Regiment and adhere to it invariably, the following good consequences (without a possible bad one that I can foresee) would result—First it would prevent in case of State purchases an interference (as far as Cloth is concerned in these purchases) because the Colour of one State would not suit that of another—Secondly by having many Colours you do not increase the demand and of course the price of any one. Thirdly, it is a great advantage to have one Corps distinguished from another, because the good and bad deeds of the Soldiers—honorable and dishonorable Actions of the Officers are easier brought to light, the Uniform being a ready index to discoveries of this kind—And lastly, Officers by becoming acquainted with the fixed Uniform of their State and Regiment, and knowing that it is not to be changed as fancy and the caprice of a commanding Officer may direct, can take measures accordingly and avoid running into the unnecessary expence and trouble occasioned by the discretionary changes which happen. There may be a difficulty in fixing upon 13 Colours (one for each State) or as there may be favourite Colours it will be difficult to please all—How far the first is to be accomplis[h]ed I know not, but the latter might be determined by lot, unless it should be found worthy of attention to appoint the commonest Colours to the States which furnish the greatest number of Troops, for the more easy procuring them; and to give the Colours most rare to the small States for the contrary reason. If 13 Colours should be thought too many, perhaps four or five might answer by classing the States and varying the facings. I could even wish that Congress were to extend their orders to the Cut of the Cloaths and give each State Cloathier a pattern suit and order him not to deviate from it in the smallest degree, and would moreover forbid Breeches altogether, substituting Woolen Overalls in the Winter and linen ones in the summer as the most convenient and cheapest wear for the Soldier.
In my letter respecting the provision for Officers, I have suggested my Ideas on the necessity of furnishing them with Cloathing at prices proportioned to their pay and the manner of doing it. In the Report No. 2 of the Committee on the Cloathing department, I find that the Rate proposed to regulate the prices by, is that of two thirds of a dollar for one shilling Sterling—When we consider that even in the cheapest times the Officers pay was very moderate and required a good deal of Oeconomy to make it sufficient, and that now every Article of expence is greatly increased, this Rate will appear to be rather too high. Three hundred ⅌ Cent on the Sterling cost dollars at 7/6 is in my opinion as high as it ought to be placed. The Articles proposed to be furnished seem to be very ample and proper—But the money proposed to be paid in lieu of those Articles for the last Campaign is intirely inadequate. I would rather recommend the Idea of compensation to be laid aside intirely, or that it should be made a real and sufficient one. As it now stands it will rather have a bad than a good effect. The Committee will easily conceive the reasonings and feelings of the Officers when they find that the, at present, trifling Sum of 102 dollars is given as an equivalent for the advantage of having been supplied with a complete Stock of Cloathing at a moderate price in proportion to their pay.
It is a part of my plan suggested in the letter already mentioned, that when the Cloathing cannot be furnished by the public, a true equivalent in money should be given estimated on the difference between the cost of such Cloathing, at the Rate established between the public and the Army, and what they can actually be purchased for in the Country. This is the only satisfactory substitute which can be adopted, and even this, as I have before observed, will be infinitely less beneficial than the stipulated supply itself. With perfect Respect and Esteem I have the honor to be Gentlemen Your most obt and humb. Servt
Go: Washington
